Citation Nr: 0504979	
Decision Date: 02/23/05    Archive Date: 03/04/05

DOCKET NO.  03-16 024	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for an anxiety 
disorder.

2.  Entitlement to service connection for a back condition.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel



INTRODUCTION

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, which denied entitlement to the benefits 
sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the 
appellant if further action is required on his part.

REMAND

A review of the record reflects that the complete service 
medical records are not of record.  The appellant has 
reported active duty from January 1980 to August 1980.  
Additionally, the appellant reported reservist duty in the 
National Guard, in New York, from October 1977 to October 
1979.  The service medical records date from June 1977 to 
September 1982.  The appellant's service dates have not been 
verified.  Once verification of his service is received, an 
appropriate effort must be made to ascertain whether there 
may be additional service medical records covering that 
period which have not been associated with the claims file.  
I addition, he claims to have been examined by a psychiatrist 
in service.  Mental Hygiene records should be requested, as 
well as service personnel records which may include a mental 
status evaluation in connection with discharge.

Additionally, in the context of seeking treatment at a VA 
medical facility, the appellant reported receiving Social 
Security Administration (SSA) disability benefits in May 
1995.  The claims file does not contain, however, the 
determination by the SSA or any associated medical records.

The Court has held that where VA has notice that the 
appellant has received disability benefits from the SSA, and 
that records from that agency may be relevant, VA has a duty 
to acquire a copy of the decision granting Social Security 
disability benefits, and the supporting medical documents on 
which the decision was based.  See Hayes v. Brown, 9 Vet. 
App. 67 (1996).  Furthermore, the VCAA emphasizes the need 
for VA to obtain records from other Government agencies.  See 
38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  Under the 
circumstances presented here, the RO should request any SSA 
medical records for the veteran. 

Accordingly, this matter is remanded to the RO via the 
Appeals Management Center in Washington, D.C. for the 
following:

1.  The RO should request that the National 
Personnel Records Center (NPRC) (or other 
appropriate source) verify all periods of 
military service for the appellant, noting 
whether the periods are active duty, active 
duty for training (ACDUTRA), or inactive duty 
for training (INACDUTRA).  

2.  The RO should take the necessary steps to 
obtain all service medical records and 
service personnel records, and all MENTAL 
HYGIENE records, to include medical records 
pertaining to the appellant's National Guard 
service which have not been associated with 
the claims file.

3.  The RO should contact the Social Security 
Administration (SSA) for the purpose of 
obtaining a copy of the decision and all 
medical records relied upon in conjunction 
with the appellant's receipt of SSA 
disability benefits.  Any attempts to obtain 
records, which are ultimately unsuccessful, 
should be documented in the claims folder.

4.  Thereafter, the RO should readjudicate 
the issue on appeal.  If the determination 
remains unfavorable to the appellant, he and 
his representative should be furnished a 
supplemental statement of the case which 
addresses all evidence associated with the 
claims file since the last statement of the 
case.  The appellant and his representative 
should be afforded the applicable time period 
in which to respond.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
the appellant's claim.  The appellant need take no action 
unless otherwise notified, but he may submit additional 
evidence and argument on the matter the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	J. E. Day
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



